10.3
 
EXHIBIT F
 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (this “Agreement”) is executed as of November 11, 2008,
by DEEP DOWN, INC., a Nevada corporation, ELECTROWAVE USA, INC., a Nevada
corporation, FLOTATION TECHNOLOGIES, INC., a Maine corporation, MAKO
TECHNOLOGIES, LLC, a Nevada limited liability company, and DEEP DOWN INC., a
Delaware corporation (collectively, “Debtor), for the benefit of WHITNEY
NATIONAL BANK, a national banking association (“Secured Party”).
 
RECITALS
 
A.           Debtor, as borrower, and Secured Party, as lender, have entered
into that certain Credit Agreement dated of even date herewith (as amended,
restated, or supplemented, the “Credit Agreement”), together with certain other
Loan Documents.
 
B.           As a condition precedent to Secured Party’s agreement to enter into
the Credit Agreement, Secured Party has required that Debtor execute and deliver
this Agreement to secure Borrower’s obligations under the Credit Agreement and
the other Loan Documents.
 
C.           The execution and delivery of this Agreement is an integral part of
the transactions contemplated by the Loan Documents and a condition precedent to
Secured Party’s obligations to extend credit or make loans under the Credit
Agreement.
 
AGREEMENTS
 
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Debtor covenants and agrees with Secured Party as follows:
 
1.    Certain Definitions.  Each capitalized term used but not defined in this
Agreement has the meaning given that term in the Credit Agreement or in the
UCC.  If a defined term in the Credit Agreement conflicts with the definition
given that term in the UCC, the Credit Agreement definition shall control to the
extent allowed by Law.  If the definition given a term in Chapter 9 (or Article
9) of the UCC conflicts with the definition given that term in any other chapter
of the UCC, the Chapter 9 (or Article 9) definition shall control.  Terms used
in this Agreement which are not capitalized but are defined in the UCC have the
meanings given them in the UCC.  As used in this Agreement, the following terms
have the meanings indicated:
 
“Agreement” means this Agreement together with all schedules and exhibits and
all amendments, restatements and supplements.
 
“Collateral” is defined in Section 3 of this Agreement.
 
“Debtor” is defined in the preamble to this Agreement.
 
“Default” is defined in the Credit Agreement.
 
 
Exhibit F - Page 1

--------------------------------------------------------------------------------

 
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
“Obligation” means the “Obligation” under and as defined in the Credit
Agreement.
 
“Obligor” means a Person that, with respect to an obligation secured by a
security interest in the Collateral, (a) owes payment or other performance on
the obligation, (b) has provided property or other security or credit support
other than the Collateral to secure payment or other performance of the
obligation, or (c) is otherwise accountable in whole or in part for payment or
other performance of the obligation.  The term does not include issuers or
nominated persons under a letter of credit.
 
“Secured Party” is defined in the preamble to this Agreement.
 
“Security Interest” means the security interests granted and the transfers,
pledges and assignments made under Section 3 of this Agreement.
 
“UCC” means (a) the Uniform Commercial Code, as adopted and in effect from time
to time in the State of Texas, and (b) if the UCC provides that the law of
another jurisdiction governs certain matters, then, in respect of such matters,
the Uniform Commercial Code as adopted and in effect from time to time in such
jurisdiction.
 
2.    Credit Agreement.  This Agreement is being executed and delivered pursuant
to the terms and conditions of the Credit Agreement.  Each Security Interest
granted under this Agreement is a “Lien” referred to in the Credit Agreement.
 
3.    Security Interest.  To secure the prompt, unconditional, and complete
payment and performance of the Obligation when due, Debtor hereby pledges and
assigns to Secured Party, and grants to Secured Party a continuing security
interest in all of its right, title and interest in, to, and under the
following, wherever located and whether now owned or hereafter acquired or
created by Debtor (collectively, the “Collateral”): all personal and fixture
property of every kind and nature including, without limitation, all goods
(including inventory, equipment and any accessions thereto), instruments
(including promissory notes), documents, accounts, accounts receivable, chattel
paper (whether tangible or electronic), deposit accounts, letter-of-credit
rights (whether or not the letter of credit is evidenced by a writing),
commercial tort claims, securities and all other investment property, supporting
obligations, any other contract rights or rights to the payment of money,
insurance claims and proceeds, all software, fixtures, vehicles (whether or not
subject to a certificate of title statute), leasehold improvements, and all
general intangibles (including all payment intangibles and trademarks and
patents).
 
4.    Collateral Security; No Assumption or Modification.  The Security Interest
is given as security only.  Secured Party does not assume, and shall not be
liable for, any of Debtor’s liabilities, duties or obligations under, or in
connection with, the Collateral.  Secured Party’s acceptance of this Agreement,
or its taking any action in connection with this Agreement, does not constitute
Secured Party’s approval of the Collateral or Secured Party’s assumption of any
liability, duty, or obligation under, or in connection with, the
Collateral.  This Agreement does not affect or modify Debtor’s obligations with
respect to the Collateral.
 
 
Exhibit F - Page 2

--------------------------------------------------------------------------------

 
 
5.    Fraudulent Conveyance.  Notwithstanding anything contained in this
Agreement to the contrary, Debtor agrees that if, but for the application of
this Section 5, the Obligation or any Security Interest would constitute a
preferential transfer under 11 U.S.C. § 547, a fraudulent conveyance under
11 U.S.C. § 548 (or any successor section of that Statute) or a fraudulent
conveyance or transfer under any state fraudulent conveyance or fraudulent
transfer law or similar Law in effect from time to time (each a “Fraudulent
Conveyance”), then the Obligation and each affected Security Interest will be
enforceable to the maximum extent possible without causing the Obligation or any
Security Interest to be a Fraudulent Conveyance, and shall be deemed to have
been automatically amended to carry out the intent of this Section 5.
 
6.    Representations and Warranties.  Debtor represents and warrants to Secured
Party that:
 
(a) Binding Obligation.  The Security Interest in the Collateral created by this
Agreement (i) is a valid and binding obligation of Debtor in favor of Secured
Party and is enforceable against Debtor, and (ii) will be duly perfected once
the action required for perfection under applicable Law has been taken.  Once
perfected, the Security Interest will constitute a first and prior lien on the
Collateral, subject only to Permitted Liens.  The creation, attachment and
perfection of the Security Interest do not require the consent of any third
party.
 
(b) Place of Business; Location of Records.  Schedule 1 sets out the following
information: (i) the exact name of Debtor, as such name appears in its
organizational documents, (ii) any change in Debtor’s identity or legal
structure within the past five years, (iii) all other names (including trade
names) used by Debtor or any of its divisions or other business units in
connection with the conduct of its business or ownership of its properties at
any time in the past five years, together with the date of such change, (iv)
Debtor’s federal taxpayer identification number, (v) Debtor’s principal place of
business, (vi) the locations where Debtor maintains its inventory or equipment,
(vii) all real property owned by Debtor, (viii) all real property leased by
Debtor; and (ix) all intellectual property owned or licensed by Debtor.  The
failure of the description of locations of Collateral on Schedule 1 to be
accurate or complete will not impair the Security Interest in such Collateral.
 
(c) No Prior Lien.  Except for Permitted Liens, the Collateral is owned by
Debtor free and clear of any Lien and Debtor has not executed any transfer,
assignment, pledge or security interest covering the Collateral or any interest
in the Collateral.
 
(d) No Defenses.  The amounts due Debtor under the Collateral are not subject to
any material setoff, counterclaim, defense, allowance or adjustment (other than
discounts for prompt payment shown on the invoice) or to any material dispute,
objection or complaint by any account debtor or other Obligor.
 
(e) Existence and Ownership of Patents and Trademarks.  To the best of Debtor’s
knowledge, Debtor has full right to use the material patents and trademarks and
all patents and trademarks owned, controlled, or acquired by Debtor, or which
Debtor has a right to use: (i) are subsisting and have not been adjudged or
claimed to be invalid or unenforceable (either in whole or in part) and Debtor
is not aware of any basis for such a claim, (ii) are valid and enforceable,
(iii) are in the name of Debtor, (iv) are properly recorded and/or filed in the
United States Patent and Trademark Offices, and (v) Debtor has taken all
necessary steps to properly record or file ownership in the name of Debtor in
the proper foreign filing offices (the “Foreign Filing Offices”) with respect to
foreign patents and trademarks, as appropriate.  Debtor right, title and
interest in the patents and trademarks is free and clear of any Liens,
registered user agreements, or covenants by Debtor not to sue third Persons or
licenses.
 
(f) Registration.  To the best of Debtor’s knowledge, Debtor has properly
completed all required filings, payments, renewals and obligations in the United
States Patent and Trademark Offices or the appropriate Foreign Filing Offices,
as the case may be, to maintain material patents and trademarks as fully valid
and enforceable.
 
 
Exhibit F - Page 3

--------------------------------------------------------------------------------

 
 
(g) Third Party Rights.  No claim has been made that the ownership or use of any
of the patents and trademarks, or the manufacture, use or sale of any product
made in accordance therewith or service rendered thereunder, does or may violate
the rights of any third Person, and Debtor has no knowledge of any third party
rights which may be infringed or otherwise violated by the use of any of the
patents and trademarks.
 
(h) Additional Collateral.  The delivery at any time by Debtor to Secured Party
of Collateral or of additional specific descriptions of certain Collateral will
constitute a representation and warranty by Debtor to Secured Party under this
Agreement that the representations and warranties of this Section 6 are true and
correct with respect to each item of such Collateral.
 
7. Covenants.  Debtor covenants and agrees with Secured Party that so long as
Secured Party is committed to extend credit to Debtor under the Credit Agreement
and thereafter until the Obligation is paid and performed in full and all
commitments to extend credit under the Credit Agreement have terminated, Debtor
shall:
 
(a) Relocation of Office or Books and Records; Change of Name or Address.  Give
Secured Party at least 30 days prior written notice of (i) any proposed
relocation of its place of business, (ii) any proposed relocation of the place
where its books and records relating to accounts and general intangibles are
kept, (iii) a change of its name or type of organizational structure, and (iv)
any proposed relocation of any of the Collateral (other than with respect to
goods in transit between facilities, temporary warehousing for up to 30 days, or
sales of inventory in the ordinary course of business or the sale of
other  Collateral to the extent permitted by the Credit Agreement) to a location
other than those set out on Schedule 1.
 
(b) Material Change.  Promptly notify Secured Party in writing of any change in
any material fact or circumstance represented or warranted by Debtor with
respect to any of the Collateral.
 
(c) Record of Collateral.  Maintain at its principal place of business a current
record of the location of all Collateral and permit Secured Party or its
representatives to inspect and make copies from such records pursuant to the
Credit Agreement and furnish to Secured Party, from time to time, such
documents, lists, descriptions, certificates and other information necessary or
helpful to keep Secured Party informed with respect to the identity, location,
status, condition, terms of, parties to, and value of the Collateral.
 
(d) Adverse Claim.  Promptly notify Secured Party in writing of any claim,
action or proceeding challenging the Security Interest or affecting title to all
or any material portion of the Collateral or the Security Interest and, at
Secured Party’s request, appear in and defend any such action or proceeding at
Debtor’s reasonable expense.
 
(e) Hold Collateral In Trust.  Upon the occurrence and during the continuation
of a Default, hold in trust (and not commingle with its other assets) for
Secured Party all Collateral that is Chattel Paper, Instruments or Documents at
any time received by it and promptly deliver same to Secured Party unless
Secured Party at its option gives Debtor written permission to retain such
Collateral.  Upon the occurrence and during the continuation of a Default, at
Secured Party’s request, each contract, Chattel Paper, Instrument or Document so
retained shall be marked to state that it is assigned to Secured Party and each
instrument shall be endorsed to the order of Secured Party (but failure to so
mark or endorse shall not impair the Security Interest).
 
 
Exhibit F - Page 4

--------------------------------------------------------------------------------

 
 
(f) No Assignment.  Not sell, assign, or otherwise dispose of, or permit the
sale, assignment or disposition of, any Collateral, except as permitted by the
Credit Agreement.
 
(g) Maintain Collateral.  (i) Perform all of its obligations under or in
connection with the Collateral in accordance with customary business practices,
(ii) not amend, alter or modify, or permit the amendment, alteration or
modification of, any material portion (individually or collectively) of the
Collateral without Secured Party’s prior written consent, and (iii) not do or
permit any act which would impair any material portion of the Collateral.
 
(h) Default Under Collateral.  Promptly notify Secured Party in writing of any
default by Debtor or, to the Debtor’s knowledge, by any other party under or in
connection with any material portion (individually or collectively) of the
Collateral and immediately use commercially reasonable efforts to remedy the
same or immediately demand that the same be remedied.
 
(i) Lock Box Account.  Upon the occurrence of a Default, Secured Party may
request that Debtor direct that all accounts receivable be paid directly into a
lock box account established with, or for the benefit of, Secured Party.
 
8. Authorization to File Financing Statements.  Debtor hereby irrevocably
authorizes Secured Party at any time and from time to time to file in any filing
office in any UCC jurisdiction any initial financing statements and amendments
thereto that (a) indicate the Collateral (i) as “all assets of Debtor” or words
of similar effect, regardless of whether any particular asset which comprises
part of the Collateral falls within the scope of Article 9 of the UCC of such
jurisdiction, or (ii) as being of an equal or lesser scope or with greater
detail, and (b) provide any other information required by part 5 of Article 9 of
the UCC, for the sufficiency or filing office acceptance of any financing
statement or amendment, including (i) whether Debtor is an organization, the
type of organization and any organizational identification number issued to
Debtor, and (ii) in the case of a financing statement filed as a fixture filing
or indicating Collateral as as-extracted collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates.  Debtor
agrees to furnish any such information to Secured Party promptly upon Secured
Party’s request.
 
9. Further Assurances.  To further the attachment, perfection and first priority
of, and the ability of Secured Party to enforce Secured Party’s Security
Interest in and lien upon the Collateral, and without limiting Debtor’s other
obligations in this Agreement, Debtor agrees, in each case, upon Secured Party’s
request and at Debtor’s expense, to take the following actions with respect to
the following to the extent that such items are included within the definition
of “Collateral:”
 
(a) Promissory Notes and Tangible Chattel Paper.  If Debtor at any time holds or
acquires any promissory notes or tangible chattel paper, Debtor shall promptly
endorse, assign and deliver the same to Secured Party, accompanied by such
instruments of transfer or assignment duly executed in blank as Secured Party
may from time to time request.
 
(b) Deposit Accounts.  For each deposit account that Debtor currently has open
or at any time opens or maintains, Debtor shall, at Secured Party’s request and
option, pursuant to an agreement in form and substance reasonably satisfactory
to Secured Party, either (i) cause the depositary bank to comply at any time
with instructions from Secured Party to such depositary bank directing the
disposition of funds from time to time credited to such deposit account, without
further consent of Debtor, or (ii) arrange for Secured Party to become the
customer of the depositary bank with respect to the deposit account, with Debtor
being permitted, only with the consent of Secured Party, to exercise rights to
withdraw funds from such deposit account.  Secured Party agrees with Debtor that
Secured Party shall not give any such instructions or withhold any withdrawal
rights from Debtor, unless a Default exists, or would occur, if effect were
given to any withdrawal not otherwise permitted by the Loan Documents.
 
 
Exhibit F - Page 5

--------------------------------------------------------------------------------

 
 
(c) Investment Property.  If Debtor at any time holds or acquires any
certificated securities comprising part of the Collateral, Debtor shall promptly
endorse, assign and deliver the same to Secured Party, accompanied by such
instruments of transfer or assignment duly executed in blank as Secured Party
may from time to time specify. If any Securities now or hereafter acquired by
Debtor are uncertificated and are issued to Debtor or its nominee directly by
the issuer thereof, Debtor shall immediately notify Secured Party thereof and,
at Secured Party’s request and option, pursuant to an agreement in form and
substance satisfactory to Secured Party, either (i) cause the issuer to agree to
comply with instructions from Secured Party as to such securities, without
further consent of Debtor or such nominee, or (ii) arrange for Secured Party to
become the registered owner of the securities. If any securities, whether
certificated or uncertificated, or other investment property now or hereafter
acquired by Debtor are held by Debtor or its nominee through a securities
intermediary or commodity intermediary, Debtor shall immediately notify Secured
Party thereof and, at Secured Party’s request and option, pursuant to an
agreement in form and substance satisfactory to Secured Party, either (A) cause
such securities intermediary or (as the case may be) commodity intermediary to
agree to comply with entitlement orders or other instructions from Secured Party
to such securities intermediary as to such Securities or other Investment
Property, or (as the case may be) to apply any value distributed on account of
any Commodity Contract as directed by Secured Party to such commodity
intermediary, in each case without further consent of Debtor or such nominee, or
(B) in the case of financial assets or other Investment Property held through a
securities intermediary, arrange for Secured Party to become the entitlement
holder with respect to such Investment Property, with Debtor being permitted,
only with the consent of Secured Party, to exercise rights to withdraw or
otherwise deal with such Investment Property.  Secured Party agrees with Debtor
that Secured Party shall not give any such entitlement orders or instructions or
directions to any such issuer, securities intermediary or commodity
intermediary, and shall not withhold its consent to the exercise of any
withdrawal or dealing rights by Debtor, unless a Default exists or, after giving
effect to any such investment and withdrawal rights not otherwise permitted by
the Loan Documents, would occur.  The provisions of this Section shall not apply
to any financial assets credited to a securities account for which Secured Party
is the securities intermediary.
 
(d) Collateral in the Possession of a Bailee.  If any Collateral is at any time
in the possession of a bailee, Debtor shall promptly notify Secured Party and,
at Secured Party’s request and option, shall promptly obtain an acknowledgement
from the bailee, in form and substance satisfactory to Secured Party, that the
bailee holds such Collateral for the benefit of Secured Party, and that such
bailee agrees to comply, without further consent of Debtor, with instructions
from Secured Party as to such Collateral.  Secured Party agrees with Debtor that
Secured Party shall not give any such instructions unless a Default exists or
would occur after taking into account any action by Debtor with respect to the
bailee.
 
 
Exhibit F - Page 6

--------------------------------------------------------------------------------

 
 
(e) Electronic Chattel Paper and Transferable Records.  If Debtor at any time
holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, Debtor shall promptly notify Secured Party thereof and, at the
request and option of Secured Party, shall take such action as Secured Party may
reasonably request to vest in Secured Party control, under Section 9.105 of the
UCC, of such electronic chattel paper or control under Section 201 of the
federal Electronic Signatures in Global and National Commerce Act or, as the
case may be, Section 16 of the Uniform Electronic Transactions Act, as so in
effect in such jurisdiction, of such transferable record.  Secured Party agrees
with Debtor that Secured Party will arrange, pursuant to procedures satisfactory
to Secured Party and so long as such procedures will not result in Secured
Party’s loss of control, for Debtor to make alterations to the electronic
chattel paper or transferable record permitted under Section 9.105 of the UCC
or, as the case may be, Section 201 of the federal Electronic Signatures in
Global and National Commerce Act or Section 16 of the Uniform Electronic
Transactions Act for a party in control to make without loss of control, unless
a Default exists or would occur after taking into account any action by Debtor
with respect to such electronic chattel paper or transferable record.
 
(f) Letter-of-Credit Rights.  If Debtor is at any time a beneficiary under a
letter of credit, Debtor shall promptly notify Secured Party thereof and, at the
reasonable request and option of Secured Party, Debtor shall, pursuant to an
agreement in Proper Form, either (i) arrange for the issuer and any confirmer or
other nominated Person of such letter of credit to consent to an assignment to
Secured Party of the proceeds of the letter of credit, or (ii) arrange for
Secured Party to become the transferee beneficiary of the letter of credit, with
Secured Party agreeing, in each case, that the proceeds of the letter to credit
are to be applied to the Obligation.
 
(g) Other Actions as to Any and All Collateral.  Debtor further agrees, at the
request and option of Secured Party, all to the extent applicable, to (i) take
any and all other commercially reasonable actions Secured Party may determine to
be necessary or useful for the attachment, perfection and first priority of, and
the ability of Secured Party to enforce, Secured Party’s Security Interest, and
(ii) cooperate with Secured Party in identifying all of Debtor’s personal
property assets and proper descriptions of such assets for the purpose of
including such assets as part of the Collateral, including, without limitation
(A) authenticating, executing, delivering and, where appropriate, filing
financing statements and amendments relating thereto under the UCC, to the
extent, if any, that Debtor’s signature thereon is required, (B) causing Secured
Party’s name to be noted as secured party on any certificate of title for a
titled good if such notation is a condition to attachment, perfection or
priority of, or ability of Secured Party to enforce, Secured Party’s security
interest in such Collateral, (C) complying with any provision of any statute,
regulation or treaty of the United States as to any Collateral if compliance
with such provision is a condition to attachment, perfection or priority of, or
ability of Secured Party to enforce, Secured Party’s security interest in such
Collateral, (D) obtaining governmental and other third party waivers, consents
and approvals in Proper Form, including, without limitation, any consent of any
licensor, lessor or other Person obligated on Collateral, (E) obtaining waivers
from mortgagees and landlords in form and substance reasonably satisfactory to
Secured Party, (F) taking all actions under the UCC or under any other Law, as
reasonably determined by Secured Party to be applicable in any relevant Uniform
Commercial Code or other jurisdiction, including any foreign jurisdiction, (G)
providing Secured Party promptly upon its request with proper legal descriptions
of, and all other information and documents pertaining to, Debtor’s interest in
real property, deposit accounts, brokerage accounts, jewelry and all other
personal property assets of Debtor, and (H) providing such other information and
documents, and executing such other appropriate documents or instruments as
Secured Party may reasonably request in order to give effect to this Agreement
and the collateral security contemplated by this Agreement.
 
 
Exhibit F - Page 7

--------------------------------------------------------------------------------

 
 
10. Default; Remedies. While a Default exists, subject to the terms and
conditions of the Credit Agreement, Secured Party has the following cumulative
rights and remedies under this Agreement:
 
(a) UCC Rights.  Secured Party may exercise any and all rights available to a
secured party under the UCC, in addition to any and all other rights afforded by
this Agreement and the other Loan Documents, at law, in equity or otherwise,
including, without limitation, (i) requiring Debtor to assemble all or part of
the Collateral and make it available to Secured Party at a place to be
designated by Secured Party which is reasonably convenient to Debtor and Secured
Party, (ii) applying by appropriate judicial proceedings for appointment of a
receiver for all or part of the Collateral, (iii) applying to the Obligation any
cash held by Secured Party under this Agreement, (iv) reducing any claim to
judgment, (v) exercising the rights of offset or banker’s lien against the
interest of Debtor in and to every account and other property of Debtor in
Secured Party’s possession to the extent of the full amount of the Obligation,
(vi) foreclosing the Security Interest and any other liens Secured Party may
have or otherwise realize upon any and all of the rights Secured Party may have
in and to the Collateral, or any part thereof, and (vii) bringing suit or other
proceedings before any Governmental Authority either for specific performance of
any covenant or condition contained in any of the Loan Documents or in aid of
the exercise of any right granted to Secured Party in any of the Loan Documents.
 
(b) Notice.  Reasonable notification of the time and place of any public sale of
the Collateral, or reasonable notification of the time after which any private
sale or other intended disposition of the Collateral is to be made, shall be
sent to Debtor and to any other Person entitled to notice under the UCC;
provided that, if any of the Collateral threatens to decline speedily in value
or is of the type customarily sold on a recognized market, Secured Party may
sell or otherwise dispose of the Collateral without notification, advertisement,
or other notice of any kind.  It is agreed that notice sent or given not less
than ten calendar days prior to the taking of the action to which the notice
relates is reasonable notification and notice for the purposes of this
subparagraph.  It shall not be necessary that the Collateral be at the location
of the sale.
 
(c) Standards for Exercising Rights and Remedies.  To the extent that applicable
Law imposes duties on Secured Party to exercise remedies in a commercially
reasonable manner, Debtor acknowledges and agrees that it is not commercially
unreasonable for Secured Party (i) to fail to incur expenses reasonably deemed
significant by Secured Party to prepare Collateral for disposition or otherwise
to fail to complete raw material or work in process into finished goods or other
finished products for disposition, (ii) to fail to obtain third party consents
for access to Collateral to be disposed of, or to obtain or, if not required by
other Law, to fail to obtain governmental or third party consents for the
collection or disposition of Collateral to be collected or disposed of, (iii) to
fail to exercise collection remedies against account debtors or other Obligors,
directly or through the use of collection agencies and other collection
specialists, (iv) to fail to remove liens or encumbrances on or any adverse
claims against Collateral, (v) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (vi) to contact other Persons, whether or not in the
same business as Debtor, for expressions of interest in acquiring all or any
portion of the Collateral, (vii) to hire one or more professional auctioneers to
assist in the disposition of Collateral, whether or not the Collateral is of a
specialized nature, (viii) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (ix) to dispose of assets in wholesale rather than retail
markets, (x) to disclaim disposition warranties, (xi) to purchase insurance or
credit enhancements to insure Secured Party against risks of loss, collection or
disposition of Collateral or to provide to Secured Party a guaranteed return
from the collection or disposition of Collateral, or (xii) to the extent deemed
reasonably appropriate by Secured Party, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist
Secured Party in the collection or disposition of any of the Collateral.  Debtor
acknowledges that the purpose of this Section is to provide non-exhaustive
indications of what actions or omissions by Secured Party would fulfill Secured
Party's duties under the UCC or other Law of any relevant jurisdiction in
Secured Party's exercise of remedies against the Collateral and that other
actions or omissions by Secured Party shall not be deemed to fail to fulfill
such duties solely on account of not being indicated in this Section. Without
limiting the foregoing, nothing contained in this Section shall be construed to
grant any rights to Debtor or to impose any duties on Secured Party that would
not have been granted or imposed by this Agreement or by applicable Law in the
absence of this Section.
 
 
Exhibit F - Page 8

--------------------------------------------------------------------------------

 
 
(d) Debtor’s Lender.  Secured Party shall be deemed to be irrevocably appointed
as Debtor’s agent and attorney-in-fact with all right and power to enforce all
of Debtor’s rights and remedies under or in connection with the Collateral and
this power is coupled with an interest.  All reasonable costs, expenses and
liabilities incurred and all payments made by Secured Party as Debtor’s agent
and attorney-in-fact, including, without limitation, reasonable attorney’s fees
and expenses, shall be considered a loan by Secured Party to Debtor which shall
be repayable on demand and shall accrue interest at the Default Rate and shall
constitute part of the Obligation.
 
(e) Account Debtors and Obligors.  Secured Party may notify or require each
account debtor or other Obligor to make payment directly to Secured Party and
Secured Party may take control of the proceeds paid to Secured Party.  Until
Secured Party elects to exercise these rights, Debtor is authorized to collect
and enforce the Collateral and to retain and expend all payments made on
Collateral.  After Secured Party elects to exercise these rights, Secured Party
shall have the right in its own name or in the name of Debtor to (i) compromise
or extend time of payment with respect to all or any portion of the Collateral
for such amounts and upon such terms as Secured Party may reasonably determine,
(ii) demand, collect, receive, receipt for, sue for, compound and give
acquittance for any and all amounts due or to become due with respect to
Collateral, (iii) take control of cash and other proceeds of any Collateral,
(iv) endorse Debtor’s name on any notes, acceptances, checks, drafts, money
orders or other evidences of payment on Collateral that may come into Secured
Party’s possession, (v) sign Debtor’s name on any invoice or bill of lading
relating to any Collateral, on any drafts against Obligors or other Persons
making payment with respect to Collateral, on assignments and verifications of
accounts or other Collateral and on notices to Obligors making payment with
respect to Collateral, (vi) send requests for verification of obligations to any
Obligor, and (vii) do all other acts and things reasonably necessary to carry
out the intent of this Agreement.  If any Obligor or account party fails to make
payment on any Collateral when due, Secured Party is authorized, in its sole
discretion, either in its own name or in Debtor’s name, to take such action as
Secured Party reasonably shall deem appropriate for the collection of any
amounts owed with respect to Collateral or upon which a delinquency
exists.  Regardless of any other provision of this Agreement, however, Secured
Party shall not be liable for its failure to collect, or for its failure to
exercise diligence in the collection of, any amounts owed with respect to
Collateral except for its own fraud, gross negligence, or willful misconduct,
nor shall it be under any duty to anyone except Debtor to account for funds that
it shall actually receive under this Agreement.  A receipt given by Secured
Party to any Obligor or account debtor shall be a full and complete release,
discharge, and acquittance to such Obligor or account party, to the extent of
any amount so paid to Secured Party.  Secured Party may apply or set off amounts
paid and the deposits against any liability of Debtor to Secured Party.
 
 
Exhibit F - Page 9

--------------------------------------------------------------------------------

 
 
(f) Sale.  Secured Party’s sale of less than all the Collateral shall not
exhaust Secured Party’s rights under this Agreement and Secured Party is
specifically empowered to make successive sales until all the Collateral is
sold.  If the proceeds of a sale of less than all the Collateral shall be less
than the Obligation, this Agreement and the Security Interest shall remain in
full force and effect as to the unsold portion of the Collateral just as though
no sale had been made.  In the event any sale under this Agreement is not
completed or is, in Secured Party’s opinion, defective, such sale shall not
exhaust Secured Party’s rights under this Agreement and Secured Party shall have
the right to cause a subsequent sale or sales to be made.  Any and all
statements of fact or other recitals made in any bill of sale or assignment or
other instrument evidencing any foreclosure sale under this Agreement as to
nonpayment of the Obligation, or as to the occurrence of any Default, or as to
Secured Party’s having declared all of such Obligation to be due and payable, or
as to notice of time, place and terms of sale and the properties to be sold
having been duly given, or as to any other act or thing having been duly done by
Secured Party, shall be taken as prima facie evidence of the truth of the facts
so stated and recited, subject, however, to manifest error.  Secured Party may
appoint or delegate any one or more Persons as agent to perform any act or acts
necessary or incident to any sale held by Secured Party, including the sending
of notices and the conduct of sale, but such acts must be done in the name and
on behalf of Secured Party.
 
(g) Existence of Default.  Regarding the existence of any Default for purposes
of this Agreement, Debtor agrees that the Obligors or account debtors on any
Collateral may rely upon written certification from Secured Party that such a
Default exists and Debtor expressly agrees that Secured Party shall not be
liable to Debtor for any claims, damages, costs, expenses or causes of action of
any nature whatsoever in connection with, arising out of, or related to Secured
Party’s exercise of any rights, powers or remedies under any Loan Document
except for its own fraud, gross negligence, or willful misconduct.
 
(h) Application of Proceeds.  Secured Party shall apply the proceeds of any sale
or other disposition of the Collateral under this Section 10 in the following
order (i) to the payment of all its reasonable expenses incurred in retaking,
holding and preparing any of the Collateral for sale(s) or other disposition, in
arranging for such sale(s) or other disposition, and in actually selling or
disposing of the same (all of which are part of the Obligation), (ii) to repay
Secured Party for amounts reasonably expended by Secured Party under Section
11,  (iii) to payment of the balance of the Obligation in the order and manner
specified in the Credit Agreement, and (iv) to make any payments required under
Sections 9.608(a)(1)(C) and 9.615(a)(3) of the UCC.  Any surplus remaining shall
be delivered to Debtor or as a court of competent jurisdiction may direct.
 
11. Other Rights of Secured Party.
 
(a) Performance.  In the event Debtor fails to preserve the priority of the
Security Interest in any of the Collateral or, upon the occurrence and during
the continuance of a Default, otherwise fails to perform any of its obligations
under the Loan Documents with respect to the Collateral, then Secured Party may
(but is not required to) prosecute or defend any suits in relation to the
Collateral or take any other action which Debtor is required to take under the
Loan Documents, but has failed to take.  Any sum which may be reasonably
expended or paid by Secured Party under this Section 11(a) (including, without
limitation, court costs and reasonable attorneys’ fees and expenses) shall bear
interest from the date of expenditure or payment at the Default Rate until paid
and, together with such interest, shall be payable by Debtor to Secured Party
upon demand and shall be part of the Obligation.
 
 
Exhibit F - Page 10

--------------------------------------------------------------------------------

 
 
(b) Collateral in Secured Party’s Possession.  If, while a Default exists, any
Collateral comes into Secured Party’s possession, Secured Party may use such
Collateral for the purpose of preserving it or its value pursuant to the order
of a court of appropriate jurisdiction or in accordance with any other rights
held by Secured Party in respect of such Collateral.  Debtor covenants to
promptly reimburse and pay to Secured Party, at Secured Party’s request, the
amount of all reasonable expenses incurred by Secured Party in connection with
its custody and preservation of such Collateral, and all such expenses, costs,
Taxes and other charges shall bear interest at the Default Rate until repaid
and, together with such interest, shall be payable by Debtor to Secured Party
upon demand and shall be part of the Obligation.  However, the risk of
accidental loss or damage to, or diminution in value of, Collateral is on
Debtor, except for Secured Party’s own fraud, gross negligence, or willful
misconduct.  Secured Party shall have no liability for failure to obtain or
maintain insurance, nor to determine whether any insurance ever in force is
adequate as to amount or as to the risks insured.  With respect to Collateral
that is in the possession of Secured Party, except for its own fraud, gross
negligence, or willful misconduct Secured Party shall have no duty to fix or
preserve rights against prior parties to such Collateral and shall never be
liable for any failure to use diligence to collect any amount payable in respect
of such Collateral, but shall be liable only to account to Debtor for what it
actually collects or receives thereon.
 
(c) Subrogation.  If any of the proceeds of the Obligation are given in renewal
or extension of, or are applied toward the payment of, indebtedness secured by
any Lien, Secured Party shall be, and is hereby, subrogated to all of the
rights, titles, interests and Liens securing the indebtedness so renewed,
extended or paid.
 
12. Miscellaneous.
 
(a) Term.  Upon full and final payment of the Obligation and final termination
of Secured Party’s commitment to extend credit under the Credit Agreement
without Secured Party having exercised its rights under this Agreement, this
Agreement shall terminate; provided that, no Obligor or account debtor on any of
the Collateral shall be obligated to inquire as to the termination of this
Agreement, but shall be fully protected in making payment directly to Secured
Party, which payment shall be promptly paid over to Debtor after termination of
this Agreement and the complete and final payment of the Obligation.
 
(b) Actions Not Releases.  The Security Interest and Debtor’s obligations and
Secured Party’s rights under this Agreement shall not be released, diminished,
impaired or adversely affected by the occurrence of any one or more of the
following events:  (i) the taking or accepting of any other security or
assurance for any or all of the Obligation; (ii) any release, surrender,
exchange, subordination or loss of any security or assurance at any time
existing in connection with any or all of the Obligation; (iii) the modification
of, amendment to, or waiver of compliance with any terms of any of the other
Loan Documents without Debtor’s consent, except as required therein; (iv) the
insolvency, bankruptcy or lack of corporate or trust power of any party at any
time liable for the payment of any or all of the Obligation, whether now
existing or hereafter occurring; (v) any renewal, extension or rearrangement of
the payment of any or all of the Obligation, either with or without notice to or
consent of Debtor, or any adjustment, indulgence, forbearance or compromise that
may be granted or given by Secured Party to Debtor, in each case, except as
required by the Loan Documents; (vi) any neglect, delay, omission, failure or
refusal of Secured Party to take or prosecute any action in connection with any
other agreement, document, guaranty or instrument evidencing, securing or
assuring the payment of all or any of the Obligation; (vii) any failure of
Secured Party to notify Debtor of any renewal, extension, or assignment of the
Obligation or any part thereof, or the release of any security under any other
document or instrument, or of any other action taken or refrained from being
taken by Secured Party against Debtor or any new agreement between Secured Party
and Debtor, it being understood that, except as expressly required by the Credit
Agreement or any other Loan Document, Secured Party shall not be required to
give Debtor any notice of any kind under any circumstances whatsoever with
respect to or in connection with the Obligation, including, without limitation,
notice of acceptance of this Agreement or any Collateral ever delivered to or
for the account of Secured Party under this Agreement; (viii) the illegality,
invalidity or unenforceability of all or any part of the Obligation against any
third party obligated with respect thereto by reason of the fact that the
Obligation, or the interest paid or payable with respect thereto, exceeds the
amount permitted by Law, the act of creating the Obligation, or any part
thereof, is ultra vires, or the officers, partners or trustees creating same
acted in excess of their authority, or for any other reason; or (ix) if any
payment by any party obligated with respect thereto is held to constitute a
preference under applicable Laws or for any other reason Secured Party is
required to refund such payment or pay the amount thereof to someone else.
 
 
Exhibit F - Page 11

--------------------------------------------------------------------------------

 
 
(c) Waivers.  Except to the extent expressly otherwise provided in this
Agreement or in other Loan Documents, Debtor waives (i) any right to require
Secured Party to proceed against any other Person, to exhaust its rights in
Collateral, or to pursue any other right which Secured Party may have, (ii) with
respect to the Obligation, presentment and demand for payment, protest, notice
of protest and nonpayment, notice of acceleration, and notice of the intention
to accelerate; and (iii) all rights of marshaling in respect of any and all of
the Collateral.
 
(d) Parties Bound.  This Agreement shall be binding on Debtor and its successors
and assigns and shall inure to the benefit of Secured Party and its successors
and assigns.
 
(e) Assignment.  Debtor may not, without Secured Party’s prior written consent,
assign any rights, duties or obligations under this Agreement, except as
permitted by the Credit Agreement.  In the event of an assignment of all or part
of the Obligation permitted by the Credit Agreement, the Security Interest and
other rights and benefits under this Agreement, to the extent applicable to the
part of the Obligation so assigned, may be transferred with the Obligation.
 
(f) Notice.  Any notice or communication required or permitted under this
Agreement must be given as prescribed in the Credit Agreement.
 
(g) Amendments.  This Agreement may only be amended by a writing executed by
Debtor and Secured Party.
 
(h) Multiple Counterparts and Facsimile Signatures.  This Agreement may be
executed in any number of counterparts with the same effect as if all
signatories had signed the same document.  All counterparts must be construed
together to constitute one and the same instrument.  This Agreement may be
transmitted and signed by facsimile and portable document format (PDF).  The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually-signed originals and shall be
binding on Debtor, Secured Party, and the Lender.  Secured Party may also
require that any such documents and signatures be confirmed by a manually-signed
original; provided that, the failure to request or deliver the same shall not
limit the effectiveness of any facsimile or PDF document or signature.
 
13. Waiver of Jury Trial.  Debtor and Secured Party irrevocably and voluntarily
waive any right they may have to a trial by jury in respect of any claim.  This
provision is a material inducement for the parties entering into this Agreement.
 
14. Governing Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MUST BE
CONSTRUED, AND THEIR PERFORMANCE ENFORCED, UNDER TEXAS LAW WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES.



[Signatures appear on the following pages.]
 
 
Exhibit F - Page 12

--------------------------------------------------------------------------------

 
EXECUTED as of the date set forth in the preamble.

 

   DEBTOR:

 

 
DEEP DOWN, INC.,
a Nevada corporation
         
 
By:
/s/ Eugene L. Butler                   Eugene L. Butler       Chief Financial
Officer          

 

 
ELECTROWAVE USA, INC.,
a Nevada corporation
         
 
By:
/s/ Eugene L. Butler                   Eugene L. Butler       Chief Financial
Officer          

 

 
FLOTATION TECHNOLOGIES, INC.,
a Maine corporation
         
 
By:
/s/ Eugene L. Butler                   Eugene L. Butler       Chief Financial
Officer          

 

 
MAKO TECHNOLOGIES, LLC,
a Nevada limited liability company
         
 
By:
/s/ Eugene L. Butler                   Eugene L. Butler       Chief Financial
Officer          

 

 
DEEP DOWN INC.,
a Delaware corporation
         
 
By:
/s/ Eugene L. Butler                   Eugene L. Butler       Chief Financial
Officer          

 
 
Exhibit F - Page 13

--------------------------------------------------------------------------------

 
 

   SECURED PARTY:

 

 
WHITNEY NATIONAL BANK,
a national banking association
         
 
By:
/s/ Paul W. Cole       Paul W. Cole       Vice President          

 


Attachments:


Schedule 1 – Information

 
 
 
 
Exhibit F - Page 14

--------------------------------------------------------------------------------